


 
Return to:
 
Paul C. Taylor, Esq.
 
Taylor Colicchio & Silverman, LLP
 
502 Carnegie Center, Suite 103
 
Princeton, New Jersey 08540

 

--------------------------------------------------------------------------------

 
MORTGAGE, SECURITY AGREEMENT
AND FIXTURE FILING
 
by and between
 
PCT ALLENDALE, LLC, a New Jersey limited liability company,
(the “Mortgagor”)
 
and
 
TD BANK, N.A.,
a national banking association
(“Mortgagee”)
 
Amount: $1,000,000.00
 
Dated: November 30, 2010
 
Premises: Borough of Allendale
County of Bergen
State of New Jersey
 

--------------------------------------------------------------------------------

 
 
1

--------------------------------------------------------------------------------

 
 
MORTGAGE, SECURITY AGREEMENT
AND FIXTURE FILING
 
THIS MORTGAGE, SECURITY AGREEMENT AND FIXTURE FILING made as of the 30th day of
November, 2010, between PCT ALLENDALE, LLC, a New Jersey limited liability
company (the “Mortgagor”) with an Organizational ID Number of 0600307371, having
its principal business office at 4 Pearl Court, Allendale, 07401, and TD BANK,
N.A., a national banking association, having its business office at 1701 Route
70 East, Cherry Hill, New Jersey 08034-5406 (“Mortgagee”).
 
WITNESSETH
 
A.          Mortgagor has executed and delivered to Mortgagee a certain Mortgage
Loan Note bearing even date herewith in the principal amount of One Million
Dollars ($1,000,000.00) (as same may be amended, restated, supplemented or
replaced, from time to time, the “Note”).
 
B.          As a condition to Mortgagee making the loan to Mortgagor evidenced
by the Note, Mortgagor has agreed to grant Mortgagee a mortgage on the property
described herein.
 
NOW, THEREFORE, in consideration of the Mortgagee making the Loan to Mortgagor,
and as security for:
 
(1)          payment to Mortgagee of all amounts due and owing under the Note;
 
(2)          payment to Mortgagee of all future or additional advances which may
be made by Mortgagee to or for the account of Mortgagor, together with interest
on such advances (including, without limitation, all sums which Mortgagee may
advance under this Mortgage with respect to the Mortgaged Property (as defined
below) to pay for taxes, assessments, maintenance charges, insurance premiums or
costs incurred for the protection of the Mortgaged Property or the lien of this
Mortgage, and expenses incurred by Mortgagee by reason of default beyond
applicable notice and grace periods by Mortgagor under this Mortgage); and
 
(3)          performance of the undertakings and covenants contained in the Loan
Documents.
 
Mortgagor has granted, conveyed, bargained, sold, aliened, enfeoffed, released,
confirmed and mortgaged, and by these presents does hereby grant, convey,
bargain, sell, alien, enfeoff, release, confirm and mortgage unto Mortgagee all
those certain condominium units situate in the Borough of Allendale, County of
Bergen, State of New Jersey, being Lots 4.05, G0001, G0002 and G0003, Block 601
on the Borough of Allendale Tax Map, as more particularly described in Exhibit
“A” attached hereto and made a part hereof (the “Units”);
 
TOGETHER WITH all of Mortgagor’s right, title and interest now owned or
hereafter acquired in:
 
(1)         all present and future leases, subleases and all other occupancy
agreements and licenses covering all or any portion of the Units (which together
with Mortgagor’s interest as landlord thereunder are herein collectively
referred to herein as the “Leases”);
 
 
2

--------------------------------------------------------------------------------

 
 
(2)         all rents, issues and profits payable under the Leases and under any
future renewals, extensions, amendments or modifications thereof;
 
(3)         all fixtures, appliances, machinery, equipment, furnishings and
furniture of any nature whatsoever, and other articles of personal property now
or hereafter owned by Mortgagor and (i) which now or at any time hereafter are
installed in, attached to or situated in or upon the Units; (ii) used or
intended to be used in connection with the Units, or in the operation or
maintenance of the Units (including, without limitation, communications,
computer and security systems and the software system therefore); or (iii) the
plant or business situate thereon, whether or  not the personal property is or
shall be affixed thereto, expressly including, but without limiting the
generality of the foregoing, all articles of personal property listed on Exhibit
“B” attached hereto and made part hereof;
 
(4)         all building materials, fixtures, building machinery and building
equipment owned by Mortgagor and delivered on site to the Units during the
course of, or in connection with, the construction of, or reconstruction of, or
remodeling of any Improvements from time to time during the term hereof;
 
(5)         any and all tenements, hereditaments and appurtenances belonging to
the Units or any part thereof, or in any way appertaining thereto, and all
streets, alleys, passages, ways, water courses, and all leasehold estates,
easements and covenants now existing or hereafter created for the benefit of
Mortgagor or any subsequent owner or tenant of the Units over ground adjoining
the Units and all rights to enforce the maintenance thereof, and all other
rights, liberties and privileges of whatsoever kind or character, together with
any after-acquired property interest in the Units which Mortgagor may at any
time hereafter have or acquire, and all the estate, right, title, interest,
property, possession, claim and demand whatsoever, at law or in equity, of
Mortgagor in and to the Units or any part thereof;
 
(6)          To the extent assignable, all management agreements, service
contracts, license agreements, concession agreements, written or oral, relating
to the use and occupancy of the Units now or hereafter existing and the
reversions and remainders, income, rents, issues and profits arising therefrom
and all deposits (including tenant security deposits) thereunder, and all rights
and benefits now or hereafter accruing to Mortgagor under any and all guarantees
of the obligations of any tenant, licensee, concessionaire or other occupant
thereunder, as any of the foregoing may be amended, extended, renewed or
modified from time to time;
 
(7)         All easement agreements, operating agreements, and similar
agreements however labeled or denominated affecting the Units;
 
(8)         All other documentation belonging to or in Mortgagor’s possession
now or hereafter existing in connection with the use or operation of the Units
including any plans and specifications pertaining to the Improvements, all
appraisals, engineering, environmental, soils, marketing and other reports and
studies relating to the Units, all permits, licenses, and contract rights,
warranties, guarantees, tenant lists, correspondence with present or prospective
tenants or suppliers, advertising materials, and telephone exchange numbers as
identified in such advertising materials; and
 
 
3

--------------------------------------------------------------------------------

 
 
(9)         All proceeds of the conversion, voluntary or involuntary, of any of
the foregoing into cash or liquidated claims, including without limitation,
proceeds of insurance and condemnation awards.
 
All of the above-mentioned Leases, Units fixtures, machinery, furniture,
equipment, tenements, hereditaments and appurtenances, agreements and other
documents, and other property interests are sometimes collectively referred to
herein as the “Mortgaged Property”.
 
TO HAVE AND TO HOLD the Mortgaged Property hereby conveyed or mentioned and
intended so to be, unto Mortgagee, to its own use forever, subject, however, to
that certain mortgage dated November 5, 2007 made by Mortgagor in favor of New
Jersey Economic Development Authority in the original principal amount of
$3,120,000.00 recorded on November 5, 2007 in the Bergen County Clerk’s Office
in Mortgage Book 17055 at Page 496 (the “First Mortgage”).
 
PROVIDED ALWAYS, this instrument is upon the express condition that, upon
payment in full of all amounts due and owing under the Note, then this Mortgage
and the estate hereby granted shall cease and become void.
 
MORTGAGOR REPRESENTS, COVENANTS AND WARRANTS to and with Mortgagee that until
all amounts due and owing under the Note have been paid in full.
 
1.           Payment and Performance. Mortgagor shall pay to Mortgagee all
amounts due and payable under the Note and this Mortgage (the “Obligations”) in
accordance with the terms of the Note and Mortgage. Mortgagor shall perform and
comply with all the agreements, conditions, covenants, provisions and
stipulations of this Mortgage and the other Loan Documents to which it is a
party. Mortgagor shall timely perform all of its obligations and duties as
landlord under any Leases of any portion of the Mortgaged Property now or
hereafter in effect.
 
2.           Warranty of Title. Mortgagor warrants to Mortgagee that Mortgagor
possesses good and marketable unencumbered fee simple title to the Mortgaged
Property, except for the First Mortgage and those title exceptions listed in the
lender’s title insurance policy approved by and issued to Mortgagee insuring the
priority of the lien of this Mortgage.
 
3.           Maintenance of Mortgaged Property. Mortgagor shall keep and
maintain the Mortgaged Property and the abutting sidewalks and curbs in good
order and condition (ordinary wear and tear excepted) in compliance with all
applicable laws and in a rentable and tenantable state of repair, and will make,
as and when necessary, all repairs, renewals and replacements, structural and
nonstructural, exterior and interior, ordinary and extraordinary, foreseen and
unforeseen. Mortgagor shall abstain from and shall not permit the commission of
waste in or about the Mortgaged Property, shall not remove or demolish any
portion of the Mortgaged Property, or any machinery, equipment or other personal
property located thereon or alter the structural character or exterior
appearance of any Mortgaged Property, without the prior written consent of
Mortgagee. Mortgagor shall not permit the Mortgaged Property to become deserted
or abandoned. Mortgagor shall operate the Mortgaged Property as it is currently
being operated subject to any changes effectuated in the ordinary course of
business, and Mortgagor shall not change the use of the Mortgaged Property from
its current use without first obtaining the prior written consent of Mortgagee
which consent shall not be unreasonably withheld, conditioned or delayed.
 
 
4

--------------------------------------------------------------------------------

 
 
4.           SUBJECT TO RISK MANAGEMENT REVIEW
 
(a)          The Mortgagor will maintain insurance with responsible and
reputable insurance companies or associations reasonably satisfactory to the
Mortgagee in such amounts and covering such risks as shall be reasonably
satisfactory to the Mortgagee from time to time, but in any event in amounts
sufficient to present the Mortgagor from becoming a co-insurer. Without
limitation of the foregoing, the Mortgagor shall keep the Mortgaged Property
fully insured against fire, lightning and water damage and all extended coverage
and special extended coverage perils and against such other risk as the
Mortgagee may from time to time reasonably require, in an amount at least equal
to its full insurable value. In addition, and without limitation of the
foregoing, the Mortgagee shall procure and maintain:
 
(i)          Business interruption insurance covering the payments due under the
Note for not less than 12 months following fire or other casualty damage to or
destruction of any of the Mortgaged Property;
 
(ii)         Flood insurance, if any of the Units are located in a federally
designated flood hazard zone;
 
(iii)       Public liability insurance, owner’s liability insurance and
comprehensive automobile liability insurance protecting the Mortgagor against
liability for injuries to persons and/or property in such minimum amounts and
with such deductibles as are reasonably satisfactory to the Mortgagee from time
to time;
 
(iv)        Worker’s compensation and employer’s liability insurance meeting the
Mortgagor’s statutory obligations (provided that the Mortgagor may self-insure
to the extent permitted by law); and
 
(v)         Boiler and machinery coverage (direct damage and use and occupancy)
on a replacement cost basis where deemed reasonably advisable by the Lender.
 
All insurance herein provided for shall be in such form and written by such
companies as may be approved by the Lender in its reasonable discretion. The
Mortgagor will deliver to the Mortgagee certificates of all policies of casualty
insurance or business interruption insurance relating to the Mortgaged Property
or any of same. All such policies of casualty insurance or business interruption
insurance relating to the Mortgaged Property or any of same shall be payable to
the Mortgagee under the standard mortgagee clause and loss payable endorsement
and shall contain an obligation to provide at least 10 days’ prior notice to the
Lender of cancellation of such insurance by the carrier; and whenever any such
insurance is to expire for any reason, the Borrower will deliver to the Lender,
at least 10 days prior to such expiration, a renewal or replacement policy,
complying with all of the conditions of this Section 4.
 
(b)          If any of the Mortgaged Property shall be damaged or either
partially or totally destroyed, or if title to, or the temporary use of, the
whole or any part of the Mortgaged Property shall be taken or condemned by a
governmental authority for any public use or purpose, there shall be no
abatement or reduction in the amounts payable by the Mortgagor pursuant to the
Note and the Mortgagor shall continue to be obligated to make such payments. The
Mortgagor covenants that it will take all actions and will do all things which
may be necessary to enable recovery to be made upon such policies of insurance
or on account of such taking, condemnation, conveyance, damage, injury or loss
of title in order that moneys due on account of losses suffered may be collected
and paid to the Mortgagee.
 
 
5

--------------------------------------------------------------------------------

 
 
(c)          The Mortgagor shall notify the Mortgagee of any damage to or
destruction of all or any portion of the Mortgaged Property and any
condemnation, eminent domain or other similar taking (or conveyance in lieu
thereof) of all or any portion of the Mortgaged Property and shall promptly
employ an independent architect to determine and advise, in writing, the
Mortgagor and the Mortgagee whether it is practicable to repair, reconstruct or
replace such damaged or destroyed property to its pre-casualty condition (the
“Restoration”) and, if so, the estimated time and funds required for the
Restoration. If the independent architect shall advise that such Restoration is
practicable, the Mortgagor shall proceed with such Restoration. The proceeds of
any insurance covering such damage or destruction and the proceeds of any such
taking or condemnation award relating to the Mortgaged Property shall be paid:
 
(i)          to the Mortgagor in the case of any particular damage to, or
destruction, taking or condemnation of, the Mortgaged Property, if such proceeds
do not exceed $200,000 in the aggregate, and the Mortgagor shall use such
proceeds to pay the costs of Restoration of the Mortgaged Property, or
 
(ii)         to the Mortgagee in the case of any particular damage to, taking or
condemnation or destruction of, the Mortgaged Property, if such proceeds exceed
$200,000 in the aggregate, to be deposited by the Mortgagee into a separate fund
and shall be disbursed by the Mortgagee to the Mortgagors to pay for the cost of
Restoration of the Mortgaged Property, in accordance with its current
construction loan disbursement policies. To the extent the insurance or
condemnation proceeds are not sufficient, the costs thereof shall be paid from
moneys to be provided by the Mortgagors to the Mortgagee. Any such proceeds or
moneys of the Mortgagors held by the Lender pursuant to this paragraph (c) of
this Section 4 which remain after the payment of the costs of the Restoration
shall, at the written direction of the Mortgagors, be repaid to the Mortgagors.
 
(iii)        If the independent architect advises that such Restoration is not
practicable, then all insurance or condemnation proceeds shall be deposited with
the Mortgagee and applied to the amounts outstanding under the Note and this
Mortgage.
 
(iv)       Immediately after the commencement of any condemnation or similar
proceedings by a third party in the exercise of a power of eminent domain, or a
power in the nature of eminent domain, the Mortgagor shall immediately notify
the Mortgagee, in writing. The proceeds of any condemnation award or other
compensation paid by reason of a conveyance in lieu of the exercise of such
power, shall be applied pursuant to this Section 4.
 
(d)         Notwithstanding anything in the Section 4 to the contrary, Mortgagee
will have the right to require that all insurance proceeds be applied to the
amounts due and owing under the Note and this Mortgage if Mortgagee reasonably
determines that at least one of the following conditions is met:
 
 
6

--------------------------------------------------------------------------------

 
 
(i)          an Event of Default (or any event, which with the giving of notice
or the passage of time, or both, would constitute an Event of Default) has
occurred and is continuing hereunder;
 
(ii)         Mortgagee determines, in its reasonable discretion, that there will
not be sufficient funds from insurance proceeds, anticipated contributions of
Mortgagor of its own funds or other sources acceptable to Mortgagee to complete
the Restoration;
 
(iii)        Mortgagee determines, in its reasonable discretion, that the
Restoration will not be completed at least six (6) months before the maturity
date of the Note; or
 
(v)         Mortgagee determines that the Restoration will not be completed
within twelve (12) months after the date of the loss or casualty.
 
5.           Taxes and Other Charges.
 
Mortgagor shall pay when due and payable and prior to the time interest,
penalties or additions are due thereon, without any deduction, defalcation or
abatement, all real estate taxes, municipal assessments and liens, water and
sewer rents, and other governmental levies and all other charges or claims of
every nature and kind which may be assessed, levied, imposed, suffered, placed
or filed at any time against Mortgagor, the Mortgaged Property or any part
thereof or against the interest of Mortgagee therein, or which by any present or
future law may have priority over the indebtedness secured hereby either in lien
or in distribution out of the proceeds of any judicial or other sale
(collectively “Taxes”); and upon request by Mortgagee, Mortgagor shall produce
to Mortgagee, official receipts for the payment of the Taxes; provided, however,
that if, pursuant to this Mortgage, Mortgagor shall have deposited with
Mortgagee before the due date thereof sums sufficient to pay any Taxes, and
Mortgagor is not otherwise in default beyond applicable notice and grace periods
under the Loan Documents, the Taxes shall be paid by Mortgagee. Mortgagor will
not apply for or claim any deduction, by reason of this Mortgage, from the
taxable value of all or any part of the Mortgaged Property. No credit shall be
claimed or allowed on the interest payable on the Note because of any Taxes
paid.
 
6.           Installments for Taxes and Other Charges. Without limiting the
effect of Sections 4 and 5, while an Event of Default exists, upon Mortgagee’s
request, Mortgagor shall pay to Mortgagee, monthly with the monthly installments
of interest or principal and interest, an amount equal to one-twelfth (1/12) of
the annual Taxes (“Escrow Items”). On demand by Mortgagee from time to time
during the occurrence and continuance of an Event of Default, Mortgagor shall
pay to Mortgagee any additional sums necessary to pay the Escrow Items, all as
estimated by Mortgagee. The amounts paid by Mortgagor shall be security for the
Escrow Items and shall be used in payment thereof if Mortgagor is not otherwise
in default beyond applicable notice and grace periods under the Loan Documents.
No amount so paid shall be deemed to be trust funds but may be commingled with
general funds of Mortgagee, and no interest shall be payable thereon. If,
pursuant to the Loan Documents, the Obligations become due and payable,
Mortgagee shall have the right, at its election, to apply any amount of Escrow
Items held by Mortgagee against the Obligations. At Mortgagee’s option,
Mortgagee from time to time may waive, and after any such waiver may reinstate,
the provisions of this Section requiring the monthly payments of Escrow Items.
 
 
7

--------------------------------------------------------------------------------

 
 
7.           Documentary and Other Stamps. If at any time the United States, the
State of New Jersey or any political subdivision thereof, or any department or
bureau of any of the foregoing shall require documentary, revenue or other
stamps or taxes on the Note or this Mortgage, Mortgagor on demand shall pay for
them with any interest or penalties payable thereon.
 
8.           Other Taxes. If any law or ordinance now or hereafter imposes a tax
directly or indirectly on Mortgagee with respect to the Mortgaged Property
(other than an income tax, withholding tax or foreign taxes), the value of
Mortgagor’s equity therein, or the Obligations secured by this Mortgage,
Mortgagor shall have the right to contest such taxes but shall promptly pay such
tax during the pendency of such contest.
 
9.           Security Agreement. This Mortgage constitutes a security agreement
under the Uniform Commercial Code in effect in the State of New Jersey and
Mortgagor hereby grants to Mortgagee a security interest in all existing and
future fixtures (and the proceeds thereof) included in the Mortgaged Property
which might be deemed “personal property”. Mortgagor covenants to retain all of
the Mortgaged Property within the county in which the Units are located. Upon
any Event of Default under this Mortgage, Mortgagee shall have, in addition to
any other rights and remedies under the Loan Documents, all of the rights and
remedies granted to a secured party under the Uniform Commercial Code with
respect to the fixtures. Notwithstanding any.release of any or all of that
property included in the Mortgaged Property which is deemed “real property”, any
proceedings to foreclose this Mortgage or its satisfaction of record, the terms
hereof shall survive as a security agreement with respect to the security
interest created hereby and referred to above until the repayment or
satisfaction in full of the Obligations.
 
10.         Compliance with Law and Other Matters.
 
(a)          Mortgagor shall comply in all material respects with all laws
ordinances, regulations and orders (collectively “Laws”) of all Government
Authorities relating to the Mortgaged Property and the use and occupancy of the
Mortgaged Property.
 
(b)          Mortgagor will not initiate, join in or consent to any change in
any private restrictive covenant, zoning ordinance or other public or private
restrictions limiting or defining the uses which may be made of the Mortgaged
Property or any part thereof without the prior written consent of Mortgagee,
which consent will not be unreasonably withheld, delayed or conditioned.
 
(c)          Mortgagor will comply in all material respects with all restrictive
covenants, easement agreements and other recorded documents affecting the
Mortgaged Property. Mortgagor will not record or permit to be recorded any
document, instrument, agreement or other writing against the Mortgaged Property
without the prior written consent of Mortgagee, which consent will not be
unreasonably withheld, delayed or conditioned.
 
(d)          Mortgagor shall pay when due all utility charges which are incurred
by Mortgagor, whether public or private and whether or not such charges are or
may become liens on the Mortgaged Property.
 
 
8

--------------------------------------------------------------------------------

 
 
(e)          Mortgagor shall not suffer or permit the Mortgaged Property to be
used by the public in such manner as might reasonably tend to impair Mortgagor’s
title to the Mortgaged Property or any portion thereof, or in such manner as
might reasonably make possible a right or rights of adverse usage or adverse
possession by the public, as such, or of implied dedication of the Mortgaged
Property or any portion thereof.
 
11.         Required Notices. Mortgagor shall notify Mortgagee promptly of the
occurrence of any of the following:
 
a fire or other casualty causing damage in excess of $50,000 to the Mortgaged
Property;
 
receipt of notice of eminent domain proceedings or condemnation of the Mortgaged
Property;
 
receipt of a material notice from any Governmental Authority relating to the
condition, structure, use or occupancy of the Mortgaged Property or any real
estate adjacent to the Mortgaged Property;
 
receipt of any notice of default or threatened default, notice of lease
termination or similar material notice from a tenant under any of the Leases; or
 
a material change in the occupancy of the Mortgaged Property.
 
12.         Condemnation.
 
(a)          In the event of any condemnation or taking of any part of the
Mortgaged Property by eminent domain, alteration of the grade of any street, or
other injury to or decrease in the value of the Mortgaged Property by any public
or quasi-public authority or corporation, all proceeds (that is, the award or
agreed compensation for the damages sustained) allocable to Mortgagor, after
deducting therefrom all costs and expenses (regardless of the particular nature
thereof and whether incurred with or without suit) including attorneys’ fees
incurred by Mortgagee in connection with the collection of such proceeds, shall
be applied as set forth in this Section. No settlement for the damages sustained
shall be made by Mortgagor without Mortgagee’s prior written approval, which
approval shall not be unreasonably withheld, delayed or conditioned. All the
proceeds shall be applied in the order and in the amounts that Mortgagee, in
Mortgagee’s sole discretion, may elect, to the payment of the Obligations
secured by this Mortgage. Notwithstanding the foregoing sentence and provided
that no Event of Default has occurred and is continuing, Mortgagor may first
apply such proceeds for the sole purpose of altering, restoring or rebuilding
any part of the Mortgaged Property which may have been altered, damaged or
destroyed as a result of the taking, alteration of grade or other injury to the
Mortgaged Property.
 
(b)          If prior to the receipt of such proceeds by Mortgagee the Mortgaged
Property shall have been sold on foreclosure of this Mortgage, Mortgagee shall
have the right to receive the proceeds to the extent of:
 
 
9

--------------------------------------------------------------------------------

 
 
(i)          the full amount of all such proceeds if Mortgagee is the successful
purchaser at the foreclosure sale until all of the Obligations due and owing to
Mortgagee have been paid in full, or
 
(ii)         if any one other than Mortgagee is the successful purchaser at the
foreclosure sale, any deficiency (as hereinafter defined) due to Mortgagee in
connection with the foreclosure sale, with interest thereon at the highest
applicable rate set forth in the Note, and reasonable counsel fees, costs and
disbursements incurred by Mortgagee in connection with collection of such
proceeds of condemnation and the establishment of such deficiency. For purposes
of this subsection (b) (ii), the word “deficiency” shall be deemed to mean the
difference between (A) the net sale proceeds actually received in cash by
Mortgagee as a result of such foreclosure sale less any costs and expenses
incurred by Mortgagee in connection with enforcement of its rights under this
Mortgage and the other Loan Documents and (B) the aggregate amount of the
Obligations.
 
(c)          If an Event of Default has occurred and is continuing, Mortgagee
shall have the right to prosecute to final determination or settlement an appeal
or other appropriate proceedings in the name of Mortgagee or Mortgagor, for
which Mortgagee is hereby appointed irrevocably as attorney-in-fact for
Mortgagor, which appointment, being for security, is irrevocable. In that event,
the expenses of the proceedings, including reasonable counsel fees, shall be
paid first out of the proceeds, and only the excess, if any, paid to Mortgagee
shall be credited against the amounts due under this Mortgage.
 
(d)          Nothing herein shall limit the rights otherwise available to
Mortgagee, at law or in equity, including the right to intervene as a party to
any condemnation proceeding.
 
13.         Completion of Construction. Mortgagor shall complete and timely pay
for any construction which is commenced at any time on the Mortgaged Property
free of any mechanics liens or other liens. All such construction shall comply
with all applicable Laws and shall be performed in a good and workmanlike
manner. Nothing contained in this Section shall be deemed to waive any right
Mortgagee may have under the Loan Documents to approve construction on the
Mortgaged Property.
 
14.         Leases.
 
Mortgagor hereby represents that there are no leases or agreements to lease all
or any part of the Mortgaged Property now in effect except the Leases, if any,
expressly approved in writing by Mortgagee. Mortgagor agrees not to enter into
any Leases or agreements to lease all or any part of the Mortgaged Property or
to terminate or consent to the prior surrender of, or assign its interest in, or
modify or amend in any material respect any Leases or to permit the tenant or
subtenant thereunder to subordinate its Leases to any lien subordinate to this
Mortgage, without the prior written consent thereof by Mortgagee, which consent
shall not be unreasonably withheld, conditioned or delayed.
 
 
10

--------------------------------------------------------------------------------

 
 
Upon receipt by Mortgagor, from time to time, of any security deposit, prepaid
rent (other than prepaid rent for the next succeeding calendar month), or
similar payments by a tenant, subtenant, licensee or other user of the Mortgaged
Property, Mortgagor shall deposit such sum in a separate escrow account with a
national or state bank having banking offices in the state in which the
Mortgaged Property is located. Mortgagor shall promptly give Mortgagee written
notice of the name and address of the bank and the account number of the escrow
account Mortgagor shall also give written authorization to such bank to permit
Mortgagee to receive any information requested by Mortgagee from the bank as to
the status and balance of such account. Said sums shall be held in trust by
Mortgagor and disbursed only upon the prior written approval of Mortgagee, which
approval shall not be unreasonably withheld. The prior written consent of
Mortgagee shall not be required when by law (or agreement approved by Mortgagee)
Mortgagor is required to return any of such sums to the party who deposited it
with Mortgagor. Mortgagor hereby assigns all of such bank accounts to Mortgagee
as collateral security for the Obligations and Mortgagor agrees that after an
Event of Default by Mortgagor under the Loan Documents, the sums in said bank
accounts shall, at the election of Mortgagee, be payable to Mortgagee as
assignee of such bank account; provided, however, that Mortgagee shall have no
liability for any prior misapplication of said sums by Mortgagor.
 
15.         Right to Remedy Defaults.
 
(a)          If Mortgagor should fail to pay Taxes, sums due under the First
Mortgage, or insurance premiums, or any sums payable by Mortgagor pursuant to
the Leases, or fail to make necessary repairs to the Mortgaged Property, or
permit waste to the Mortgaged Property, or shall otherwise fail to perform its
obligations under this Mortgage, Mortgagee, at its election, after giving
Mortgagor ten (10) business days’ notice of such failure (except in an emergency
in which case no such notice shall be required), shall have the right to make
any payment or expenditure and to take any action which Mortgagor should have
made or taken, or which Mortgagee deems advisable to protect the security of
this Mortgage or the Mortgaged Property, without prejudice to any of Mortgagee’s
rights or remedies available hereunder or otherwise, at law or in equity. Such
payment by Mortgagee shall not release Mortgagor from Mortgagor’s obligations or
constitute a waiver of Mortgagor’s default under this Mortgage.
 
(b)          Mortgagee in making any payment authorized by this Section: (i)
relating to Taxes may do so according to any bill, statement or estimate
procured from the appropriate public office without inquiry into the accuracy of
such bill, statement or estimate or into the validity of the Tax or claim
thereof; or (ii) for the purchase, discharge, compromise or settlement of any
other Lien, may do so without inquiry as to the validity or amount of any claim
for lien which may be asserted; or (iii) for the payment of any sums to cure any
default under the Leases, may do so without inquiry as to the validity or amount
of any claimed default thereunder, unless as to any of the foregoing in clauses
(i), (ii) or (iii), Mortgagor shall be contesting the same by appropriate legal
proceedings diligently and in good faith and if: (1) Mortgagor notifies
Mortgagee of the commencement of such proceedings (2) the Mortgaged Property is
not in danger of being sold or forfeited; and (3) Mortgagor deposits with
Mortgagee reserves sufficient to pay the contested amounts, if reasonably
requested by Mortgagee. In exercising its rights hereunder Mortgagee may, but
need not, make full or partial payments on any Lien, if any, and purchase,
discharge, compromise or settle any tax lien or other Lien or title or claim
thereof, or redeem from any tax sale or forfeiture effecting the Mortgaged
Property or contest any tax. Such payments will be deemed made by Mortgagee at
Mortgagor’s request and Mortgagee shall be subrogated to any and all rights and
Hens held by the owner or holder of any Lien, irrespective of whether such Lien
is released or satisfied.
 
 
11

--------------------------------------------------------------------------------

 
 
(c)          All such sums, as well as costs, advanced by Mortgagee pursuant to
this Mortgage shall be due immediately from Mortgagor to Mortgagee, shall be
secured by this Mortgage and the lien therefore shall relate back to the date of
this Mortgage, and such sums, as well as costs, shall bear interest at the
highest applicable default rate under the Note from the date of payment by
Mortgagee until the date of repayment to Mortgagee.
 
(d)          Events of Default. Each of the following shall constitute an “Event
of Default” under this Mortgage:


 
(a)          if Mortgagor fails to make any payment of principal or interest
under the Note within five (5) days after the date that same is due.
 
(b)          if Mortgagor fails to pay any other charges, fees, expenses or
other monetary obligations owing to Mortgagee under the Note or this Mortgage
within ten (10) days after Mortgagor’s receipt of written notice from Mortgagee;
or
 
(c)          if Mortgagor fails to perform, comply with or observe any covenant
or undertaking contained in the Note or this Mortgage (other than as set forth
in subsections (a) through (b) above) and such failure continues for thirty (30)
days after Mortgagor receives written notice from Mortgagee of the occurrence
thereof; provided, however, if such failure is of the type that can be cured but
not within such thirty (30) day period and the Mortgagor commences to cure such
failure within such thirty (30) day period and diligently pursue the cure, the
Mortgagor shall have a reasonable period of time (not to exceed ninety (90)
days) to complete said cure; or
 
(d)          if any statement, report, financial statement, or certificate made
or delivered by Mortgagor or any of its officers, employees or agents, to
Mortgagee is not true and correct, in all material respects, when made; or
 
(e)          if any warranty, representation or other statement by or on behalf
of Mortgagor contained in or pursuant to the Note, this Mortgage or the other
Loan Documents or in any document, agreement or instrument furnished in
compliance with, relating to, or in reference to this Mortgage, is false,
erroneous, or misleading in any material respect when made; or
 
(f)           the occurrence of an Event of Default under the First Mortgage;
 
(g)          Mortgagor breaches or violates the terms of, or an Event of Default
occurs under, any other agreement between the Mortgagor, any Guarantor and the
Lender which, in the case of a non-monetary default, continues beyond any
applicable cure period; or
 
(h)          if any final judgment for the payment of money in excess of One
Hundred Fifty Thousand Dollars ($150,000.00) in the aggregate (i) which is not
fully and unconditionally covered by insurance or (ii) for which Mortgagor has
not established a cash or cash equivalent reserve in the full amount of such
judgment, shall be rendered by a court of record against Mortgagor and such
judgment shall continue unsatisfied and in effect for a period of ninety (90)
consecutive days without being vacated, discharged, satisfied or bonded pending
appeal; or
 
 
12

--------------------------------------------------------------------------------

 
 
(i)           If Mortgagor or any Guarantor, makes or proposes in writing, an
assignment for the benefit of creditors generally, offers a composition or
extension to creditors, or makes or sends notice of an intended bulk sale of any
business or assets now or hereafter owned or conducted by Mortgagor or any
Guarantor; or
 
(j)           Upon the commencement of any action for the dissolution or
liquidation of Mortgagor, or any Guarantor, or the commencement of any
proceeding to avoid any transaction entered into by any Mortgagor, or any
Guarantor, or the commencement of any case or proceeding for reorganization or
liquidation of the debts of any Mortgagor, or any Corporate Guarantor, under the
Bankruptcy Code or any other state or federal law, now or hereafter enacted for
the relief of debtors, whether instituted by or against any Mortgagor; provided
however, that Mortgagor shall have ninety (90) days to obtain the dismissal or
discharge of involuntary proceedings filed against it, it being understood that
during such ninety (90) day period, Mortgagee may seek adequate protection in
any bankruptcy proceeding; or
 
(k)          Upon the appointment of a receiver, liquidator, custodian, trustee
or similar official or fiduciary for Mortgagor, or any Guarantor or for the
Mortgaged Property.
 
16.         Remedies.
 
Upon the occurrence of an Event of Default, then forthwith:
 
(i)          Foreclosure. Mortgagee may institute an action of mortgage
foreclosure against the Mortgaged Property, or take such other action at law or
in equity for the enforcement of this Mortgage and realization on the mortgage
security or any other security herein or elsewhere provided for, as the law may
allow, and may proceed therein to final judgment and execution for the entire
unpaid balance of the Obligations, with interest at the highest applicable
default rate set forth in the Note, together with all other sums due by
Mortgagor in accordance with the provisions of this Mortgage and the other Loan
Documents, including all sums which may have been loaned by Mortgagee to
Mortgagor after the date of this Mortgage, and all sums which may have been
advanced by Mortgagee for Taxes, payments on Liens, insurance premiums,
utilities or repairs to the Mortgaged Property and other sums which Mortgagee is
permitted to advance pursuant to the terms of this Mortgage, all costs of suit,
together with interest at such rate on any judgment obtained by Mortgagee from
and after the date of any sheriff or other judicial sale until actual payment is
made of the full amount due Mortgagee, and all Expenses.
 
 
13

--------------------------------------------------------------------------------

 
 
(ii)         Possession. Mortgagee may enter into possession of the Mortgaged
Property, with, or without legal action, collect therefrom all rentals (which
term shall also include sums payable for use and occupation) and, after
deducting all costs of collection and admmistration expense, apply the net
rentals to any or all of the following in such order and amounts as Mortgagee,
in Mortgagee’s sole discretion, may elect: the payment of any sums due under any
Lien, Taxes, insurance premiums and all other carrying charges, and to the
maintenance, repair or restoration of the Mortgaged Property, and on account and
in reduction of the Obligations; in and for that purpose, Mortgagor hereby
assigns to Mortgagee all rentals due and to become due under the Leases or
rights to use and occupation of the Mortgaged Property hereafter created, as
well as all rights and remedies provided in such Leases or at law or in equity
for the collection of the rentals. The taking of possession and collections of
rents by Mortgagee shall not be construed to be an affirmation of any Leases or
acceptance of attornment with respect to any Leases of all or any portion of the
Mortgaged Property. Mortgagee, in its discretion, may, as attorney in fact or
agent of Mortgagor, or in its own name as Mortgagee and under the powers herein
granted, hold, operate, manage and control the Mortgaged Property and conduct
the business, if any, thereof, either personally or by its agents, and with full
power to use such measures, legal or equitable, as in its discretion or in the
discretion of its successors or assigns may be deemed proper or necessary to
enforce the payment or security of the avails, rents, issues, and profits of
recovery of rent, actions in forcible detainer and actions in distress for rent,
and with full power: to cancel or terminate any Leases for any cause or on any
ground which would entitle Mortgagor to cancel the same; to elect to disaffirm
any Leases which are then subordinate to the lien of this Mortgage; to extend or
modify any then existing Leases and to make new Leases, which extensions,
modifications and new Leases may provide for terms to expire, or for options to
extend or renew terms to expire, beyond the maturity date of the indebtedness
hereunder and beyond the date of the issuance of a deed or deeds to a purchaser
or purchasers at a foreclosure sale, it being understood and agreed that any
such Leases, and the options or other such provisions to be contained therein,
shall be binding upon Mortgagor and all persons whose interests in the Mortgaged
Property are subject to the lien hereof and upon the purchaser or purchasers at
any foreclosure sale, notwithstanding any redemption from sale, discharge of the
Mortgage indebtedness, satisfaction of any foreclosure decree, or issuance of
any certificate of sale or deed to any purchaser; and to enter into any
management, leasing or brokerage agreements covering the Mortgaged Property.
 
(b)          Mortgagee shall have the right, from time to time, to bring an
appropriate action to recover any Obligations without prejudice to the right of
Mortgagee thereafter to bring an action of mortgage foreclosure, or any other
action, for any Event of Default by Mortgagor existing at the time the earlier
action was commenced.
 
(c)         Any real estate sold pursuant to any writ of execution issued on a
judgment obtained by virtue of this Mortgage, or pursuant to any other judicial
proceedings under the Mortgage, may be sold in one parcel, as an entirety, or in
such parcels, and in such manner or order as Mortgagee, in its sole discretion,
may elect.
 
(d)         Upon, or at any time after the filing of an action to foreclose this
Mortgage, the court in which such action is filed may, at the request of
Mortgagee, appoint a receiver of the Mortgaged Property. Such appointment may be
made either before or after sale, with notice to Mortgagor, without regard to
the solvency or insolvency of Mortgagor at the time of application for such
receiver and without regard to either the then value of the Mortgaged Property,
the adequacy or inadequacy of any remedy available at law, or the solvency or
insolvency of any other person liable to pay the Obligations, and Mortgagee
hereunder or any agent of Mortgagee may be appointed as such receiver. Such
receiver shall have the power to perform all of the acts permitted Mortgagee
pursuant to subsection (b) (ii) above and such other powers which may be
necessary or are customary in such cases for the protection, possession,
control, management and operation of the Mortgaged Property during such period.
 
 
14

--------------------------------------------------------------------------------

 
 
(e)          Mortgagee may, at its sole option, disaffirm and cancel any Leases
which are subordinate to this Mortgage at any time before the expiration of
sixty (60) days after Mortgagee acquires the legal title to the Mortgaged
Property by sheriff’s deed or any other transfer of legal title to the Mortgaged
Property pursuant to the exercise of a remedy hereunder or otherwise, even
though Mortgagee shall have enforced such Leases, collected rents thereunder or
taken any action that might be deemed by law to constitute an affirmance of the
Leases. Such disaffirmance shall be made by written notice addressed to the
applicable tenants at the Mortgaged Property or, at Mortgagee’s option, such
other address of such tenants as may be provided in the Leases.
 
(f)          Mortgagor, for itself and for all persons hereafter claiming
through or under it or who may at any time hereafter become holders of a Lien
junior to the lien of this Mortgage, hereby expressly waives and releases all
rights to direct the order in which any of the Mortgaged Property shall be sold
in the event of any sale or sales pursuant hereto and to have any of the
Mortgaged Property and/or any other property now or hereafter constituting
security for any of the Obligations marshalled upon any foreclosure of this
Mortgage or of any other security for any of said indebtedness.
 
(g)          If Mortgagor is an occupant of part or all of the Mortgaged
Property, Mortgagor shall immediately upon any acceleration after an Event of
Default hereunder surrender the possession thereof to Mortgagee and if they
remain in possession, such possession shall be as tenant at sufferance of
Mortgagee, and Mortgagor shall pay monthly in advance to Mortgagee such rent for
the premises so occupied as Mortgagee may reasonably demand, and in default of
so doing Mortgagor or may be dispossessed by summary proceedings or otherwise
with or without any action being brought to foreclose this Mortgage and without
applying for a receiver to collect the rents. In case of the appointment of a
receiver of rents and profits of the Mortgaged Property, the covenants of this
Section may be enforced by such receiver.
 
(h)          Upon any sale made under or by virtue of this Section 17, Mortgagee
may bid for and then acquire the Mortgaged Property or any part thereof and in
lieu of paying cash therefore may make settlement for the purchase price by
crediting upon the Obligations of Mortgagor the net sales price after deducting
therefrom the expenses of the sale and the costs of the action and any other
sums which the Mortgagee is authorized to deduct under this Mortgage or under
any of the Loan Documents.
 
(i)          If Mortgagee shall have the right to foreclose this Mortgage,
Mortgagor authorizes Mortgagee at its option to foreclose this mortgage subject
to the rights of any tenants of the Mortgaged Property, and the failure to make
any such tenants parties defendant to any such foreclosure proceeding and to
foreclose their rights will not be asserted by Mortgagor as a defense to any
proceeding instituted by Mortgagee to collect the Obligations or any deficiency
remaining unpaid after the foreclosure sale of the Mortgaged Property, it being
expressly understood and agreed, however, that nothing herein contained shall
prevent Mortgagee from asserting in any proceeding disputing the amount of the
deficiency or the sufficiency of any bid at such foreclosure sale, that any such
tenancies adversely affect the value of the Mortgaged Property.
 
 
15

--------------------------------------------------------------------------------

 

17.         Rights and Remedies Cumulative.
 
(a)          The rights and remedies of Mortgagee as provided in this Mortgage
and the other Loan Documents and in the warrants attached thereto or contained
therein shall be cumulative and concurrent; may be pursued separately,
successively or together against Mortgagor or against the Mortgaged Property, or
both, at the sole discretion of Mortgagee, and may be exercised as the need to
exercise them shall arise. The failure to exercise any such right or remedy
shall in no event be construed as a waiver or release thereof.
 
(b)          Any failure by Mortgagee to insist upon strict performance by
Mortgagor of any of the provisions of this Mortgage or the other Loan Documents
shall not be deemed to be a waiver of any of the terms or provisions of the
Mortgage or the other Loan Documents, and Mortgagee shall have the right
thereafter to insist upon strict performance by Mortgagor of any and all of
them.
 
(c)          Neither Mortgagor nor any other person now or hereafter obligated
for payment of all or any part of the sums now or hereafter secured by this
Mortgage shall be relieved or discharged of such obligation by reason of the
failure of Mortgagee to comply with any request of Mortgagor or of any other
person so obligated to take action to foreclose on this Mortgage or otherwise
enforce any provisions of this Mortgage or the other Loan Documents, or by
reason of the release, regardless of consideration, of all or any part of the
security held for the Obligations, or by reason of consenting to the granting of
any easements or recordation of restrictive covenants affecting the Mortgaged
Property or by reason of any agreement or stipulation between any subsequent
owner of the Mortgaged Property and Mortgagee extending the time or amount of
payment or modifying the terms of this Mortgage or the other Loan Documents
without first having obtained the consent of Mortgagor or such other person; and
in the latter event Mortgagor and all such other persons shall continue to be
liable to make payments according to the terms of any such extension or
modification agreement, unless expressly released and discharged in writing by
Mortgagee.
 
(d)          Mortgagee may release, regardless of consideration, any part of the
security held for the Obligations without, as to the remainder of the security,
in any way impairing or affecting the lien of this Mortgage or its priority over
any subordinate lien.
 
(e)          For payment of the Obligations secured hereby Mortgagee may resort
to any other security therefore held by Mortgagee in such order and manner as
Mortgagee may elect.
 
(f)          The receipt by Mortgagee of any sums from Mortgagor after the date
on which Mortgagee elects to accelerate the Obligations by reason of an Event of
Default hereunder shall not constitute a cure or waiver of such default or a
reinstatement of this Mortgage or the other Loan Documents unless Mortgagee
expressly agrees, by written notice to Mortgagor, that such payment shall be
accepted as a cure or waiver of the default
 
18.         Mortgagor’s Waivers. Mortgagor hereby waives and releases:
 
(a)          all procedural errors, defects and imperfections in any proceeding
instituted by Mortgagee under the Note, this Mortgage or any of the other Loan
Documents;
 
 
16

--------------------------------------------------------------------------------

 
 
(b)          all benefit that might accrue to Mortgagor by virtue of any present
or future law, exempting the Mortgaged Property, or any part of the proceeds
arising from any sale thereof, from attachment, levy or sale on execution, or
providing for any stay of execution, exemption from civil process or extension
of time for payment; and
 
(c)          unless specifically required herein, or in any other Loan
Documents, all notices of Mortgagor’s default or of Mortgagee’s election to
exercise, or Mortgagee’s actual exercise of, the Note, this Mortgage or the
other Loan Documents.


 
19.         Further Assurances. Mortgagor will execute and deliver such further
instruments and perform such further acts as may be reasonably requested by
Mortgagee from time to time to confirm the priority of the lien created by this
Mortgage on any property, rights or interest encumbered or intended to be
encumbered by the lien of this Mortgage or the other Loan Documents.
 
20.         Future Advances. Without limiting any other provision of this
Mortgage, Mortgagee may make future advances and this Mortgage shall also secure
repayment of any future advances made by Mortgagee and the unpaid balances of
other advances made, with respect to the Mortgaged Property, for the payment of
taxes, assessments, maintenance, charges, insurance premiums or costs similar or
dissimilar incurred for the protection of the Mortgaged Property or for the lien
of this Mortgage and expenses incurred by Mortgagee.
 
21.         Representations and Warranties. Mortgagor represents, warrants and
covenants to and with Mortgagee that:
 
(a)          There are no pending or, to the best of Mortgagor’s knowledge,
threatened proceedings or actions to revoke, invalidate, rescind, or modify the
zoning classification or status of the Mortgaged Property, or any building,
occupancy or other permits heretofore issued with respect thereto, or asserting
that such zoning or permits do not permit either the current or proposed use of
the Mortgaged Property.
 
(b)          There are no leases or other arrangements for occupancy of space
within the Mortgaged Property other than leases previously furnished to
Mortgagee.
 
(c)          No condemnation by any governmental authority of any portion of the
Mortgaged Property or any roadways or other access ways abutting the Mortgaged
Property, has commenced or, to the best of Mortgagor’s knowledge, is
contemplated.
 
(d)          The Mortgaged Property has access to and adequate supply of water,
electricity, gas, storm and sanitary sewerage and other required public
utilities to serve the present and contemplated uses of the Mortgaged Property,
fire and police protection, and free means of appropriate vehicular and
pedestrian access between the Mortgaged Property and public highways; and none
of the foregoing will be delayed or impeded by virtue of any requirements under
any applicable laws including environmental protection laws; and that all of the
foregoing comply with all applicable laws including environmental protection
laws.
 
 
17

--------------------------------------------------------------------------------

 
 
(e)          To Mortgagor’s knowledge, the improvements located in the Mortgaged
Property do not encroach upon any building line, setback line, side yard line,
or any recorded or visible easement (or other easement of which Mortgagor has
knowledge of or has reason to believe may exist with respect to the Mortgaged
Property) except as disclosed in the title policy insuring the lien of this
Mortgage.
 
(f)           If any construction has occurred at the Mortgaged Property within
the last twelve (12) months, the construction has been completed substantially
in accordance with the applicable laws and governmental approvals and, all such
improvements are in good working order and are structurally sound and fit for
their current use.
 
(g)          The Mortgaged Property is taxed separately without regard to any
other property, and for all purposes the Mortgaged Property may be mortgaged,
conveyed, and otherwise dealt with as an independent parcel.
 
(h)          Mortgagor is not a “foreign person” within the meaning of Sections
1445 or 7701 of the Internal Revenue Code.
 
22.         Severability and Savings Clauses. If any provision of this Mortgage
is held to be invalid or unenforceable by a Court of competent jurisdiction, the
other provisions of this Mortgage shall remain in full force and effect and
shall be liberally construed in favor of Mortgagee in order to effect the
remanining provisions of this Mortgage.
 
23.         Notices.
 
Any notices or consents required or permitted by this Mortgage shall be in
writing and shall be deemed given if delivered in person or if sent by facsimile
or by nationally recognized overnight courier, as follows, unless such address
is changed by written notice hereunder:
 
If to Mortgagee;
TD Bank, N.A.
 
Healthcare Financial Services Group
 
3470 Quakerbridge Road
 
Mercerville, New Jersey 08619
 
Attn: Robert Bennett
 
Telecopy: (609) 689-6324
   
with copies to:
Paul C Taylor, Esq.
 
Taylor, Colicchio & Silverman LLP
 
502 Carnegie Center, Suite 103
 
Princeton, New Jersey 08540
 
Telecopy No. 609-987-0070
   
If to Mortgagor:
PCT Allendale, LLC.
 
4 Pearl Court
 
Allendale, NJ 07401

 
 
18

--------------------------------------------------------------------------------

 

 
with copies to:
Phil Gassel, Esq.
 
Epstein Becker & Green, PC
 
250 Park Avenue
 
New York, NY 10177
 
Telecopy No. 212-661-0989

 
Any notice sent by Mortgagee or Mortgagor by any of the above methods shall be
deemed to be given when so received by Mortgagee or Mortgagor.
 
Mortgagee shall by fully entitled to rely upon any facsimile transmission or
other writing purported to be sent by any Authorized Officer as being genuine
and authorized.
 
Time of Essence. Time shall be of the essence of each provision of this Mortgage
of which time is an element.
 
24.         Covenant Running with the Land. Any act or agreement to be done or
performed by Mortgagor shall be construed as a covenant running with the land
and shall be binding upon Mortgagor and its successors and assigns as if they
had personally made such agreement.
 
25.         Amendment. This Mortgage cannot be changed or amended except by
agreement in writing signed by the party against whom enforcement of the change
is sought.
 
26.         Applicable Law. This Mortgage and all questions relating to its
validity, interpretation, performance and enforcement (including, without
limitation, provisions concerning limitations of actions), shall be governed by
and construed in accordance with the laws of the jurisdiction in which the Land
is situated, notwithstanding any conflict-of-laws doctrines of such state or
other jurisdiction to the contrary, and without the aid of any canon, custom or
rule of law requiring construction against the draftsman.
 
27.         Financing Statement. This mortgage is effective as a financing
statement which is filed as a “fixture filing” pursuant to Section 9-502 (or any
other applicable section) of the Uniform Commercial Code from the date of
recordation of this Mortgage with respect to the following types of goods which
are or will be fixtures related to the Mortgaged Property:
 
Fixtures, equipment, appliances and furnishings and the items set forth in the
granting clauses of this Mortgage and on Exhibit “B” hereto.
 
For the purpose of this Paragraph, Mortgagor is the Debtor, and Mortgagee is the
Secured Party and their addresses are as set forth in the recitals of this
Mortgage. The record owner of the Real Estate is Mortgagor.
 
28.         Definitions and Interpretation. Whenever used in this Mortgage,
unless the context clearly indicates a contrary intent:
 
The word “Mortgagor” shall mean the person who executes this Mortgage and any
subsequent owner of the Mortgaged Property and its respective heirs, executors,
administrators, successors and assigns;
 
 
19

--------------------------------------------------------------------------------

 
 
The word “Mortgagee” shall mean the person specifically named herein as
“Mortgagee” or any subsequent holder of this mortgage;
 
The use of any gender shall include all genders;
 
The singular number shall include the plural and the plural the singular as the
context may require.
 
The following phrase shall have the following meanings: (i) “including” shall
mean “including but not limited to,” (ii) “provisions” shall mean “provisions,
terms, covenants and/or conditions,” (iii) “lien” shall mean “lien, charge,
encumbrance, security interest, mortgage and/or deed of trust,” (iv)
“obligation” shall mean “obligation, duty, covenant and/or condition,” (v) “any
of the Mortgaged Property” shall mean “the Mortgaged Property or any part
thereof or interest therein, and (vi) “Partnership” shall mean “partnership or
joint venture” and “partner” shall mean “partner or joint venturer.”
 
Any act which Mortgagee is permitted to perform under the Loan Documents may be
performed at any time and from time to time by Mortgagee or any person or entity
designated by Mortgagee.
 
Any act which Mortgagor is required to perform under the Loan Documents shall be
performed at Mortgagor’s sole cost and expense.
 
Any act which is prohibited to Mortgagor under the Loan Documents is also
prohibited to all tenants or other occupants of any of the Real Estate and the
Mortgaged Property.
 
The captions preceding the text of the Sections or subsections of this Mortgage
are inserted only for convenience of reference and shall not constitute a part
of this Mortgage, nor shall they in any way affect its meaning, construction or
effect.
 
All Exhibits attached hereto are hereby incorporated by reference into, and made
a part of, this Mortgage.
 
This Mortgage may be executed in counterparts, each of which, together with all
counterparts, shall be deemed one Mortgage. This Mortgage shall become binding
when one or more counterparts hereof, individually or taken together, shall bear
the signatures of all of the parties reflected hereon as the signatories.
 
Definitions contained in this Mortgage which identify documents, including the
Loan Documents, shall be deemed to include all amendments and supplements to
such documents from the date hereof, and all future amendments and supplements
thereto entered into from time to time to satisfy the requirements of this
Mortgage or otherwise with the consent of Mortgagee. Reference to this Mortgage
contained in any of the foregoing documents shall be deemed to include all
amendments and supplements to this Mortgage.
 
 
20

--------------------------------------------------------------------------------

 
 
29.         No Third Party Benefits. This Mortgage and the other Loan Documents
are made for the sole benefit of Mortgagor and Mortgagee and their successors
and assigns, and no other party shall have any legal interest of any kind under
or by reason of any of the foregoing. Whether or not Mortgagee elects to employ
any or all the rights, powers or remedies available to it under any of the
foregoing, Mortgagee shall have no obligation or liability of any kind to any
third party by reason of any of the foregoing or any of Mortgagee’s actions or
omissions pursuant thereto or otherwise in connection with the transaction
evidenced by the Note and secured by this Mortgage.
 
30.     Failure of Mortgagee to Perform.
 
Mortgagee shall not be liable to Mortgagor for consequential damages, whatever
the nature of a breach by Mortgagee of its obligations under this Mortgage, or
any of the other Loan Documents, and Mortgagor for itself and all parties
claiming through Mortgagor hereby waives all claims for consequential damages.
 
Mortgagee shall not be in default under this Mortgage, or under any other Loan
Documents, unless a written notice specifically setting forth the claim of
Mortgagor shall have been given to Mortgagee within thirty (30) days after
Mortgagor first had knowledge of, the occurrence of the event which Mortgagor
alleges gave rise to such claim and Mortgagee does not remedy or cure the
default, if any there be, promptly thereafter.
 
Any action taken by Mortgagee to inspect the Mortgaged Property, and to approve
leases and all other documents and instruments submitted to Mortgagee, will be
exercised and taken by Mortgagee for its own protection only and may not be
relied upon by Mortgagor or any other party for any purposes whatever, and
Mortgagee shall not be deemed to have assumed any responsibility to Mortgagor or
any other party with respect to any such action herein authorized or taken by
Mortgagee with respect to the proper construction of improvements on the
Mortgaged Property, or performance under any lease or other agreement. Any
review, investigation or inspection conducted by Mortgagee, any architectural or
engineering consultants retained by Mortgagee or any agent or representative of
Mortgagee in order to verify independently Mortgagor’s satisfaction of any
conditions precedent to loan disbursements, Mortgagor’s performance of any of
the covenants, agreements and obligations of Mortgagor, or the truth of any
representations and warranties made by Mortgagor hereunder or under any of the
Loan Documents (regardless of whether or not the party conducting such review,
investigation or inspection should have discovered that any of such conditions
precedent were not satisfied or that any such covenants, agreements or
obligations were not performed or that any such representations or warranties
were not true), shall not affect (or constitute a waiver by Mortgagee of) (i)
any of Mortgagor’s representations and warranties under this Mortgage or any of
the other Loan Documents or Mortgagee’s reliance thereon or (ii) Mortgagee’s
reliance upon any certifications of Mortgagor under the Loan Documents or any
other facts in formation or reports furnished Mortgagee by Mortgagor.
 
31.         Waiver of Trial by Jury. MORTGAGOR AND MORTGAGEE EACH HEREBY WAIVE
ANY AND ALL RIGHTS IT MAY HAVE TO A JURY TRIAL IN CONNECTION WITH ANY
LITIGATION, PROCEEDING OR COUNTERCLAIM ARISING WITH RESPECT TO RIGHTS AND
OBLIGATIONS OF THE PARTIES HERETO OR UNDER THE LOAN DOCUMENTS OR WITH RESPECT TO
ANY CLAIMS ARISING OUT OF ANY DISCUSSIONS, NEGOTIATIONS OR COMMUNICATIONS
INVOLVING OR RELATED TO ANY PROPOSED RENEWAL, EXTENSION, AMENDMENT,
MODIFICATION, RESTRUCTURE, FORBEARANCE, WORKOUT, OR ENFORCEMENT OF THE
TRANSACTIONS CONTEMPLATED BY THE LOAN DOCUMENTS.
 
 
21

--------------------------------------------------------------------------------

 
 
32.         Consequential Damages: Neither Mortgagee nor agent or attorney of
Mortgagee, shall be liable for any consequential damages arising from any breach
of contract, tort or other wrong relating to the establishment, administration
or collection of the Obligations.
 
33.         Copy of Mortgage. Mortgagor hereby declares and acknowledges that it
has received, without charge, a true copy of this Mortgage.
 
34.         Notice to Prior Lien Holders: Mortgagor hereby authorizes Mortgagee,
without liability and at Mortgagee’s sole discretion, to give notice in form and
substance satisfactory to Mortgagee of the lien and security interest created by
this Mortgage to a holder of a previously recorded mortgage which is a lien on
the Mortgaged Premises, in order, among other things, to subordinate further
advances by such mortgage holder.
 
35.         Modification of Mortgage. This Mortgage is subject to modification
pursuant to N.J.S.A. Sections 46:9-8.1 and 8.2. and shall be entitled to the
priority provisions thereof.
 
IN WITNESS WHEREOF, Mortgagor has caused this Mortgage to be duly executed as a
sealed instrument the day and year first above written.

 

 
PCT ALLENDALE, LLC, a New Jersey limited
liability company
       
By:
/s/ George S. Goldberger
   
George S. Goldberger
   
Managing Member



STATE OF NEW JERSEY
)
 
)         SS.:
COUNTY OF Bergen
)

 
BE IT REMEMBERED, that on this 30th day of November, 2010 before me, the
subscriber, personally appeared George S. Goldberger, who acknowledged under
oath, to my satisfaction, that this person (or if more than one, each person):
(a) is the Managing Member of PCT Allendale, LLC, the limited liability company
named in the within instrument and is authorized to sign the within instrument
on behalf of the limited liability company, and (b) as such member   signed,
sealed and delivered this instrument as the voluntary act and deed of the
limited liability company.



 
/s/ LISA LEZOTT
     
LISA LEZOTT
 
NOTARY PUBLIC
 
STATE OF NEW JERSEY
MY COMMISSION EXPIRES
01-09-2011

 
 
22

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
All that certain plot, piece or parcel of land, with the building and
improvements thereon erected, situate, lying and being in the Borough of
Allendale, County of Bergen, State of New Jersey, bounded and described as
follows:
 
TRACT I:
 
BEING KNOWN and designated as Unit A in FOUR PEAL COURT CONDOMINIUM, a
Condominium, together with an undivided 25.3 % interest in the Common Elements
appurtenant thereto, in accordance with and subject to the terras, conditions,
easements, covenants, restrictions, limitations, and other provisions as set
forth in the Master Deed for Four Pearl Court Condominium recorded in the Office
of the Bergen County Clerk on September 21, 2007 in Deed Book 9413, Page 58, as
the same may now or hereafter be lawfully amended.
 
TRACT II:
 
BEING KNOWN and designated as Unit B in FOUR PEAL COURT CONDOMINIUM, a
Condominium, together with an undivided 24.4 % interest in the Common Elements
appurtenant thereto, in accordance with and subject to the terms, conditions,
easements, covenants, restrictions, limitations, and other provisions as set
forth in the Master Deed for Four Pearl Court Condominium, recorded in the
Office of the Bergen County Clerk on September 21, 2007 in Deed Bock 9413, Page
58, as the same may now or hereafter be lawfully amended.
 
TRACT III:
 
BEING KNOWN and designated as Unit C in FOUR PEAL COURT CONDOMINIUM, a
Condominium, together with an undivided 23.4 % interest in the Common Elements
appurtenant thereto, in accordance with and subject to the terms, conditions,
easements, covenants, restrictions, limitations, and other provisions as set
forth in the Master Deed for Four Pearl Court Condominium, recorded in the
Office of the Bergen County Clerk on September 21, 2007 in Deed Book 9413, Page
58, as the same may now or hereafter be lawfully amended.
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT “B”
 
PROPERTY SUBJECT TO SECURITY INTEREST
 
Any and all fixtures, appliances, machinery, equipment furnishings and furniture
of any nature whatsoever, and other items of personal property and fixtures at
any time now or hereafter owned by Mortgagor/Debtor and now or at any time
hereafter installed in, attached to or situated in or upon the land described in
Exhibit “A” or the buildings and improvements now erected or to be erected
thereon (including, without limitation, communications, computer and security
systems and the software system therefor), or used or intended to be used in
connection with the real estate, or in the operation or maintenance of the
buildings and improvements, plant or business situate or operated thereon (the
“Property”) or in connection with the conduct of Mortgagor/Debtor’s business
whether or not the personal property is or shall be affixed to the Property.
 
Such personal property and fixtures shall include, without limiting the
generality of the foregoing:
 
All plants, furnaces, boilers, machinery, ranges, engines, stokers, pumps,
heaters, tanks, compressors, dynamos, motors, electrical transformers, fittings,
siding, pipe, pipe connections, conduits, ducts, partitions, communication
systems, storm and screen windows, doors, refrigerators, ovens, kitchen
equipment, chests, chairs, desks, bookcases, tables, curtains, hangings,
pictures, carpeting, artwork, lighting fixtures and apparatus, furniture,
furnishings, elevators and motors, built-in filing cabinets, shelves, water
coolers, signs, tools, electrical equipment, and all equipment, appliances and
apparatus of every kind and description now or hereafter affixed or attached to
or contained within and used or procured for use in connection with said
buildings or improvements for heating, cooling, lighting, plumbing, ventilating,
sprinkling, irrigating, refrigerating or air conditioning, or for providing
water, gas, electricity or other services or for general operation of the
buildings and improvements, or the plant or business situate or operated
thereon.
 
All licenses, permits, franchises, trade names, logos, service marks, service
contracts, management agreements, telephone numbers, advertising materials,
warranties, guarantees, tenant lists, engineering, environmental, marketing and
similar studies and appraisals for the Property and all other documents and
items relating to the operation of the Property, and all leases and lease
guarantees with respect to any part of the Property, and all rents, issues and
profits arising out of the operation, use or occupancy of the Property.
 
All of Mortgagor’s/Debtor’s interest in all utility security deposits or bonds
for the Property and all security deposits, bonds or other security delivered to
any governmental authority in connection with the use, development or operation
of the Property.
 
 
 

--------------------------------------------------------------------------------

 
 
All of Mortgagor’s/Debtor’s books and records relating to the use, operation and
occupation of the buildings and the Property including, without limitation, the
books and records relating to the operation of Mortgagor’s/Debtor’s business
therein, and the plans and specifications for the construction or reconstruction
thereof.
 
If the Property is now or hereafter used in whole or in part as a hotel, motel
or similar facility or as a restaurant or other food and/or beverage service
facility, such personal property shall also include all licenses for the serving
of alcoholic beverages at the Property and all lodging and food and/or beverage
equipment including, without limitation, beds, bureaus, divans, couches,
chinaware, linens, glassware, silverware, uniforms, ornaments, kitchen utensils,
bars, bar fixtures, radios, televisions, electric equipment, lamps, mirrors, and
other personal property and fixtures used now or hereafter in on or about the
operation, use and occupation of a lodging facility and/or food and/or beverage
facility, on the Property.
 
Such security interest shall extend to and include as well as any and all cash
and non-cash proceeds, insurance proceeds and condemnation proceeds of such
fixtures and personal property and any and all subsequently acquired fixtures
and personal property by way of replacement, substitution, addition or otherwise
and the proceeds thereof.
 
Such security interest shall not extend to property owned by third party space
tenants now or hereafter occupying the Property.
 
 
 

--------------------------------------------------------------------------------

 